THE THIRTEENTH COURT OF APPEALS

                                   13-16-00269-CV


         IN THE INTEREST OF A.A.T., D.R.M., J.Y.M., D.M.M., AND D.N.M.,
                             MINOR CHILDREN


                                   On Appeal from the
                     430th District Court of Hidalgo County, Texas
                            Trial Cause No. CW-0026-15-J


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion.

Appellee, TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, is

exempt from all costs.

      We further order this decision certified below for observance.

August 25, 2016